 Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 1 of 19 PageID #:76115



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


IN RE: TESTOSTERONE                                              )
REPLACEMENT THERAPY                                              )   Case No. 14 C 1748
PRODUCTS LIABILITY LITIGATION                                    )
--------------------------------------------------------------   )   MDL No. 2545
THIS DOCUMENT RELATES TO:                                        )
ALL ACTIONS                                                      )


                       CASE MANAGEMENT ORDER NO. 138
              (Memorandum Opinion and Order on PSC's Motion to Amend
                    Case Management Order No. 16, establishing
                      common benefit fee and expense funds)

MATTHEW F. KENNELLY, District Judge:

         Plaintiffs in this multidistrict litigation (MDL) proceeding allege that they suffered

either arterial cardiovascular injuries or injuries related to blood clots in the veins as a

result of taking prescription testosterone replacement therapy (TRT) drugs.

Defendants—AbbVie, Inc., Actavis, Inc., Auxilium Pharmaceuticals, Inc., Eli Lilly &

Company, Endo Pharmaceuticals, Inc., GlaxoSmithKline, LLC, and affiliated entities—

are manufacturers of TRT drugs. More than 7,800 individual cases have been filed in

the MDL, and a little under 6,000 remain. As of September 10, 2018, the Court has

stayed all proceedings in the MDL, except as ordered by the Court, based on the

parties' reports that they have finalized or are in the process of finalizing master

settlement agreements.

         The Court previously entered an order establishing a common benefit fund to

cover work performed and expenses incurred on behalf of all plaintiffs in the case.

Case Mgmt. Order 16, dkt. no. 488 (Nov. 25, 2014) (CMO 16). CMO 16 provided,
 Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 2 of 19 PageID #:76116



among other things, that ten percent—eight percent for attorney's fees and two percent

for expenses—would be held back from any amounts paid by defendants through a

settlement or pursuant to a judgment. Id. ¶ IV.B.3. The order stated that these

amounts would not be altered absent a further order by the Court. Id. All

disbursements from the fund are ultimately subject to review and approval by the Court.

Id. ¶ V.A.

        On September 10, 2018, the Plaintiffs' Steering Committee (PSC) filed a motion

seeking to approximately double the holdback for the common benefit fund.

Specifically, the PSC now asks the Court to increase the holdback in each case to 19.5

percent (14.5 percent for attorney's fees and five percent for expenses). For the

following reasons, and in the interest of moving the settlement process forward, the

Court grants the PSC's motion. The Court emphasizes, however, that this order serves

only to increase the amount of the holdback. The Court will determine how much of the

holdback should actually be disbursed for common benefit fees and expenses at a later

date.

                                       Background

A.      CMO 16

        The Court issued CMO 16 in late 2014 "to provide for the fair and equitable

sharing among plaintiffs, and their counsel, of the burden of services performed and

expenses incurred by attorneys acting for the common benefit of all plaintiffs in this

complex litigation." CMO 16 ¶ I. CMO 16 applies to all cases that were pending at the

time CMO was issued "as well as to any case later filed in, transferred to, or removed to

this Court and treated as part of" the MDL. Id. ¶ I.B. It also applies to (1) each attorney



                                             2
    Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 3 of 19 PageID #:76117



who represents a plaintiff in such cases and (2) "each attorney who represents only

plaintiffs with cases filed in state court who elects to sign" the voluntary Participation

Agreement attached as Exhibit A to CMO 16. Id.

         These attorneys (collectively, Participating Counsel) are "entitled to receive all

the common benefit work product performed by the PSC." Id. ¶ I.C. Participating

Counsel may also perform common benefit work under the conditions set forth in CMO

16. Id. ¶ III.B. Common benefit work includes, but is not limited to, maintaining the

document review database, retaining and developing certain experts, preparing for and

taking certain depositions, conducting work on "any cases designated as 'common

benefit trials' by Plaintiffs' Co-Lead Counsel," and conducting settlement-related work.

Id. ¶¶ I.A, III.B. "Counsel who choose not to execute the Participation Agreement are

not entitled to receive common benefit work product[.]" Id. ¶ I.C.

         As previously indicated, CMO 16 establishes a common benefit fee and expense

fund. 1 Id. ¶ IV.A. More specifically, all plaintiffs and their attorneys who are subject to

CMO 16 and who obtain a gross monetary recovery "are subject to an assessment of"

the recovery. Id. ¶ IV.B.1. The assessment amount, or "holdback," is ten percent:

eight percent for attorney's fees and two percent for expenses. Id. ¶ IV.B.3. In effect,

the expenses are taken directly from a plaintiff's recovery, and the attorney's fees are

taken from the fees that a plaintiff agreed to pay his or her individual attorney. See,

e.g., PSC Mot. at 1 n.1. The holdback amount "shall not be altered absent further order

of the Court." CMO 16 ¶ IV.B.3. When defendants pay a settlement or judgment to



1 CMO 16 actually establishes two separate common benefit funds—one for attorney's
fees and one for expenses, see id. ¶ IV.A—but for ease of reference the Court will refer
to them as a single fund.
                                               3
 Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 4 of 19 PageID #:76118



plaintiffs and their counsel, they must withhold the assessment amount and pay it into

the common benefit fee and expense fund. See id. ¶ IV.B.5. The money in the fund is

"available for distribution to Participating Counsel who have performed professional

services or incurred expenses for the common benefit." Id. ¶ V.A.

       Each Participating Counsel may present a claim or claims for disbursement from

the fund. Id. ¶ V.B. The Court will appoint a Common Benefit Fee Committee, which

will "make recommendations [to the Court] for distributions to Participating Counsel." Id.

No Participating Counsel will receive any disbursement "without review and approval by

the Court, or such other mechanism as the Court may order." Id. ¶ V.A. In assessing

disbursement applications, the Court will review, among other things, time and expense

records from Participating Counsel. CMO 16 states that each Participating Counsel

who conducts common benefit work or incurs common benefit expenses shall submit

time and expense records every month. See id. ¶ II.A. Although CMO 16 does not

designate a recipient for those submissions, evidently the PSC has been collecting

them—though it is unclear when and how this has occurred. The Court asked the PSC

for details regarding the submissions but has so far received only summaries at a

relatively general level.

B.     The objectors

       Three sets of plaintiffs and / or individual attorneys have filed oppositions to the

PSC's motion: (1) Bernstein Liebhard LLP (BL); (2) plaintiffs Christopher Guinn, Mason

Shell, Ronald Barnes, and William Jones, and their attorneys (the Guinn objectors); and

(3) plaintiff Cheryl Griffin (Griffin). The Court understands that BL represents

approximately fifty-eight individual plaintiffs in the MDL. See PSC Reply at 2.



                                             4
 Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 5 of 19 PageID #:76119



                                     Legal Standards

       "In the United States, parties to a lawsuit usually bear their own expenses,

regardless of which party prevails. This is sometimes called the 'American Rule.'"

Florin v. Nationsbank of Georgia N.A., 34 F.3d 560, 562 (7th Cir. 1994). Courts,

however, may "make an exception to the American rule based on equitable doctrines"

such as the "common fund" doctrine. Id. at 563. The common fund doctrine "provides

that 'a litigant or a lawyer who recovers a common fund for the benefit of persons other

than himself or his client is entitled to a reasonable attorney's fee from the fund as a

whole.'" In re Southwest Airlines Voucher Litig., 898 F.3d 740, 745 (7th Cir. 2018)

(quoting U.S. Airways, Inc. v. McCutchen, 569 U.S. 88, 96 (2013)); see also Florin, 34

F.3d at 562. "MDL courts have consistently cited the common fund doctrine as a basis

for assessing common benefit fees in favor of attorneys who render legal services

beneficial to all MDL plaintiffs." In re Vioxx Prods. Liab. Litig., 760 F. Supp. 2d 640, 647

(E.D. La. 2010); cf. In re Trans Union Corp. Privacy Litig., 629 F.3d 741, 743-48 (7th

Cir. 2011) (discussing how attorney's fees from common fund should be allocated

between MDL counsel and two class lawyers in a multidistrict, putative class action); In

re Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., MDL No. 05-1708 (DWF /

AJB), 2008 WL 682174, at *4 (D. Minn. Mar. 7, 2008) (applying common fund principles

in determining amount of holdback for both attorney's fees and expenses).

       A district court has discretion to use a percentage method or a lodestar method

to calculate reasonable attorney's fees in a common fund case. See, e.g., Florin, 34

F.3d at 566. Regardless of the method a court uses, however, it "must do [its] best to

award counsel the market price for legal services, in light of the risk of nonpayment and



                                             5
 Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 6 of 19 PageID #:76120



the normal rate of compensation in the market at the time." In re Synthroid Mktg. Litig.,

264 F.3d 712, 718 (7th Cir. 2001); see also id. ("[T]he district court must estimate the

terms of the contract that private plaintiffs would have negotiated with their lawyers, had

bargaining occurred at the outset of the case[.]"); Silverman v. Motorola Solutions, Inc.,

739 F.3d 956, 957 (7th Cir. 2013); In re Trans Union, 629 F.3d at 744.

       Notably, the Seventh Circuit decisions cited above assess common benefit fee

awards for one or several attorneys representing one or several classes. This Court is

not aware of any Seventh Circuit decision assessing common benefit fee awards in

MDL inventory settlements such as those involved in the present proceeding, where

potentially hundreds of attorneys represent thousands of individual plaintiffs. There is

overlap, however, between the Seventh Circuit's market-rate approach and the

methodologies that out-of-circuit MDL courts use to calculate fee awards in mass-tort

inventory settlements. In the Fifth Circuit, for example, courts use a "'blended'

percentage method," meaning that they (1) "determine the valuation of the benefit

received by the claimants" and "select an initial benchmark percentage;" (2) "determine

whether the benchmark should be adjusted" by considering twelve factors traditionally

relevant to a lodestar analysis; and (3) "conduct a rough lodestar analysis to cross-

check the reasonableness of the percentage fee award." See In re Vioxx, 760 F. Supp.

2d at 651-52; see also, e.g., In re Sulzer Hip Prosthesis & Knee Prosthesis Liab. Litig.,

268 F. Supp. 2d 907, 922-23 (N.D. Ohio 2003) (similar); In re NuvaRing Prods. Liab.

Litig., No. 4:08 MDL 1964 RWS, 2014 WL 7271959, at *2-*4 (E.D. Mo. Dec. 18, 2014)

(similar). Among the factors courts consider in a blended approach are the time and

work required in the case, the difficulty of the legal questions, the attorneys'



                                              6
 Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 7 of 19 PageID #:76121



"experience, reputation, and ability," customary fee agreements, which relate to

attorneys' expectations of risk "at the outset of the case," and "awards in similar cases."

In re Vioxx, 760 F. Supp. 2d at 650, 657 (citing Johnson v. Georgia Highway Express,

Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)); compare In re Synthroid, 264 F.3d at 721

("The market rate for legal fees depends in part on the risk of nonpayment a firm agrees

to bear, in part on the quality of its performance, in part on the amount of work

necessary to resolve the litigation, and in part on the stakes of the case."); In re

Continental Illinois Sec. Litig., 962 F.2d 566, 573 (7th Cir. 1992) (stating that one way to

"simulate the market" is to "obtain[] evidence about the terms of retention in similar suits

. . . that differ only because, since they are not class actions, the market fixes the

terms").

       Given the commonalities between the Seventh Circuit's market-rate approach

and other courts' methods for assessing common benefit fee awards in mass-tort

inventory settlements, this Court draws guidance from both sources.

                                        Discussion

       As previously noted, the Court does not have complete time and expense

records, the Common Benefit Fee Committee has not been selected, and no

recommendations for payment have been made. Accordingly, it is premature—not to

mention infeasible—for the Court to determine the amount of attorney's fees and

expenses that will ultimately be awarded from the common benefit fund. Instead, the

Court has been asked to determine at this point only whether there is a basis to

increase the holdback amount and whether a holdback of 19.5 percent (14.5 percent for

attorney's fees and five percent for expenses) is reasonable at this time.



                                              7
 Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 8 of 19 PageID #:76122



A.     Whether the Court should increase the holdback amount

       First, the PSC argues that the Court should increase the holdback amount

because when the Court initially set it, "the amount of work and expenses that would be

required to prosecute this case could not be adequately assessed." PSC Mot. at 2.

The PSC concedes that it anticipated certain challenges, such as the need to conduct

voluminous document review, take depositions, develop experts, and conduct

bellwether trials. According to the PSC, however, it did not foresee more than four

years of litigation, the need to conduct eight bellwether trials, seven of which were tried

to verdict, or the need to prepare "three additional waves of bellwether cases." Id. at 3.

The PSC argues that a 19.5 percent holdback is necessary to compensate for this

additional work and the expenses it generated. In response, BL argues that the PSC

had a fiduciary duty to conduct its work for the ten percent assessment established in

CMO 16 and that BL should not bear the burden of the PSC's "miscalculations." BL

Opp. at 2-3. Griffin argues that because the PSC has extensive MDL experience, its

contention that it underestimated the work and expenses required for this MDL is

dubious.

       The PSC's contention that it could not foresee four years of litigation or a

significant number of bellwether trials is a bit hard to swallow. Absent some indication

early on that the defendants were willing to come to the bargaining table—which the

PSC does not contend was the case—a years-long process was eminently predictable,

particularly given the fact that the MDL was, in effect, a number of putative MDLs (one

for each manufacturer) rolled into a single, larger proceeding. And bellwether trials are

a matter of commonplace in mass tort MDL proceedings.



                                             8
 Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 9 of 19 PageID #:76123



       That said, certain aspects of this MDL may have been unexpected. For example,

it is plausible that when it proposed the holdback amount in 2014, the PSC could not

reasonably anticipate the second, third, and fourth waves of bellwether cases that were

worked up during 2018 and scheduled for multiple overlapping trials for late 2018-early

2019. According to the PSC, "[t]hese circumstances . . . led to a greater than expected

amount of work being performed by expert witnesses, vendors and the 30 law firms in

the [PSC]." PSC Mot. at 3. The PSC also "taught the case to individual counsel" so

that non-PSC law firms could assist with the fall 2018 trials. PSC Reply at 12.

       Based on the PSC's representations, the Court is satisfied that there is a

reasonable basis supporting the PSC's contention that there was significant

unanticipated work and expenses that justify an increase in the holdback amount. Cf. In

re Vioxx, 760 F. Supp. 2d at 644, 656, 662 (granting motion for common benefit fee

award larger than initial holdback amount, in part due to a post-hoc analysis of "the work

required to bring about the achieved result"); In re Guidant, 2008 WL 682174, at *2, *15-

*16 (approving master settlement agreement that overrode a previously established

assessment amount and instead carved out a higher holdback for potential

disbursement, including due to "substantial amount of work" certain PSC attorneys

performed for the common benefit).

       In opposing any increase in the holdback amount, BL presses several other

arguments. BL, for example, contends that any increase is unfair because BL itself

performed some of the common benefit work for the fall 2018 bellwether trials. This

argument is illogical: BL, like any other Participating Counsel, can apply for a

disbursement from the common fund as compensation for that work. See CMO 16 ¶



                                            9
Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 10 of 19 PageID #:76124



V.B. And although BL effectively admits that it failed to timely submit records to support

such an application, see BL Opp. at 4, the PSC represents that it will not object to BL's

application on that basis. See PSC Reply at 11. BL also argues that it will suffer

prejudice if the Court increases the holdback amount because it incurred case

acquisition costs with the expectation that the holdback would be ten percent. Even

though CMO 16 gives notice that the Court may adjust the holdback amount, BL's

reliance argument carries some weight. See CMO 16 ¶ I¶ IV.B.3. And the Court will

certainly take this point into account in making the final determination regarding the

amount to be disbursed from the fund. But this point is insufficient to warrant denial of

the request to increase the holdback—which the Court again emphasizes amounts to

the creation of an escrow fund for potential payment of common benefit fees and

expenses, not a determination regarding the amount that is appropriately disbursed out

of the fund.

       Finally, and relatedly, BL argues that increasing the holdback ignores individual

attorneys' interests and the importance of fee contracts that they negotiated with their

clients. BL Opp. at 5-6. BL, for example, points to the Participation Agreement, which

states that the "Plaintiffs' Leadership Group will recommend to the MDL Court that

appropriate consideration will be given" to these contracts. Id. at 6 (quoting CMO 16,

Ex. A ¶ II.E). BL also emphasizes that in In re Vioxx, the court considered whether the

common benefit fee award would be acceptable to individual plaintiffs' attorneys. See

BL Opp. at 5 (citing In re Vioxx, 760 F. Supp. 2d at 653, 658). These are fair points, but

they minimize the purpose of a common fund: to ensure that attorneys who perform

work that benefits all plaintiffs are compensated and that other attorneys cannot free



                                            10
Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 11 of 19 PageID #:76125



ride. The Court will carefully review time and expense records before disbursing funds

to ensure that any disbursements are consistent with these principles. The Court also

notes that the vast majority of plaintiffs and their individual attorneys did not object to

the proposed increase, which suggests they do not believe that the PSC's proposed

holdback will result in cuts to their negotiated fee contracts that are unfair under the

circumstances.

B.     Whether a 19.5 percent holdback is reasonable

       Next, the PSC contends that a 19.5 percent holdback is reasonable. In support

of this argument, the PSC states that "[a]ttorney's fees awarded under the percentage

method are often between 25% and 30% of the fund," and urges the Court to use that

range as a "benchmark." PSC Mot. at 2 (quoting Manual for Complex

Litigation § 14.121 (4th ed. 2015); In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d

935, 942 (9th Cir. 2011)). The Manual for Complex Litigation, however, identifies this

"benchmark" percentage range in a general discussion of attorney's fee awards in class

actions. See Manual for Complex Litigation § 14.121 (4th ed. 2018); see also In re

Bluetooth, 654 F.3d at 942 (primarily citing class action cases for proposition that

twenty-five percent of a common fund is a benchmark for a reasonable fee award).

Class actions typically do not involve large numbers of separately represented clients,

meaning that common benefit fees are generally the only attorney's fees disbursed. Cf.

Manual for Complex Litigation § 22.927 (4th ed. 2018) ("A major difference between

mass torts and other class actions is that class members in mass tort litigation are often

represented by individually retained plaintiffs' attorneys."); id. § 22.927 & n.1524 (cross-

referencing § 14.121 as guidance for allocating attorney's fees using the percentage



                                              11
Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 12 of 19 PageID #:76126



method in mass tort settlements, but also citing mass tort settlements in which

attorney's fees ranged from three to ten percent). Accordingly, the Court is not

persuaded that an award (or holdback) amounting to twenty-five or thirty percent of a

common fund is a reasonable benchmark or otherwise supported by the market for legal

services in this MDL, given that these are but a part of the overall fees and expenses to

be paid, and potentially hundreds of individual plaintiffs' attorneys may be entitled to

common benefit fees and costs.

         In arguing that a 19.5 percent holdback is reasonable, the PSC also highlights

two MDL cases in which courts approved common benefit holdbacks or awards of 15.5

percent and 18.54 percent, and in which plaintiffs were separately represented by

individual attorneys that also received contingency fees. See In re NuvaRing, 2014 WL

7271959, at *1, *7 (approving and partially distributing a 15.5 percent holdback from the

total settlement fund—eleven percent for attorney's fees, subtracted from the attorney's

fees portion of plaintiffs' fee contracts with their individual attorneys, and 4.5 percent for

expenses, subtracted from plaintiffs' recoveries) 2; In re Guidant, 2008 WL 682174, at

*12-*13, *20 (approving an 18.54 percent holdback from the total settlement fund—

approximately 14.375 percent for attorney's fees, which plaintiffs would pay on top of

attorney's fees under contracts with their individual attorneys, and 4.16 percent for

expenses, which would be subtracted from plaintiffs' recoveries). The PSC also relies

on Turner v. Murphy Oil USA, Inc., 472 F. Supp. 2d 830, 836 (E.D. La. 2007), a

consolidated class action. As part of the settlement agreement in Turner, defendant

agreed to pay common benefit fees and costs "over and above the class recovery." Id.



2   See also In re NuvaRing, Am. CMO No. 3 at A.1.b, dkt. no. 1129 (Dec. 9, 2011).
                                              12
Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 13 of 19 PageID #:76127



at 839, 857. The common benefit fees were to be paid not only to members of the

Plaintiffs' Steering Committee, but also to other plaintiffs' counsel "upon demonstrating

contributions to the common benefit." Turner, 472 F. Supp. 2d at 858. The Court

determined that a common benefit fee award amounting to seventeen percent of

plaintiffs' total recovery was reasonable. Id. at 845, 869. It appears that plaintiffs

independently paid contingency fees to their individual attorneys. See Turner, Mem. in

Supp. of Mot. of Plaintiffs' Steering Committee (PSC) for Common Benefit Fees and

Expenses Pursuant to Rule 23(h) of the Federal Rules of Civil Procedure at 5 n.1, dkt.

nos. 865-1, 865-2 (November 13, 2006) (stating that the motion does not address, and

the PSC does not challenge, the basis for awarding legal fees earned under contracts

by individual plaintiffs' attorneys). The PSC acknowledges that in In re NuvaRing, In re

Guidant, and Turner, the holdbacks and awards were lower than 19.5 percent, but it

argues that this MDL required more time and expense. PSC Mot. at 3-5; PSC Reply at

9. According to the PSC, therefore, a larger holdback is reasonable here.

       In response, the objectors point to MDL cases where plaintiffs were separately

represented by individual attorneys and holdbacks or awards were much lower than

19.5 percent. See, e.g., In re Vioxx, 760 F. Supp. at 662, 646 (concluding that 6.5

percent of the total settlement amount was a reasonable common benefit attorney's fee

award, which would "come out of the attorneys' fees of [plaintiffs'] primary counsel"); In

re Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., 553 F.

Supp. 2d 442, 457-58, 496 (E.D. Pa. 2008) (approving and partially distributing a

combined common benefit fee and cost assessment of six percent of settlement value

for cases in federal court and four percent of settlement value for cases in state court;



                                             13
Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 14 of 19 PageID #:76128



assessments were "to be taken from the fee of each plaintiff's individual attorney, if the

plaintiff [was] represented"); In re Sulzer, 268 F. Supp. 2d at 927, 937 (awarding less

than five percent of the settlement fund as common benefit attorney's fees, without

deducting from contingency fees plaintiffs owed to individual attorneys; a settlement

trust separately paid a portion of plaintiffs' contingency fees, and this was considered a

benefit to plaintiffs rather than a deduction from their recoveries); BL Opp. at 5-6

(discussing In re Vioxx); Guinn Opp. ¶ 16 (discussing In re Diet Drugs and In re Sulzer).

Griffin also criticizes the PSC's argument that because this MDL lasted several years

longer than In re Guidant, a larger holdback is warranted. According to Griffin, the

attorneys in that case "could have expended more time" on the case than the attorneys

in this MDL because in Griffin's view, the issues in In re Guidant were more

complicated. Griffin Opp. at 4.

       Because the Court has not received complete time and expense submissions, it

cannot determine whether this MDL in fact required more common benefit work or

generated more common benefit expenses than the cited cases. Arguments that the

Court should adjust the holdback based on comparative time spent or expenses

incurred in other cases are therefore unpersuasive at the present juncture. At the same

time, the Court acknowledges that a great deal of work was indeed required to bring this

MDL to resolution. The MDL was active for a little over four years before the final, and

largest, settlement was announced. The parties took extensive fact and expert

discovery; engaged in voluminous motion practice; conducted eight bellwether jury

trials; prepared to conduct eight additional bellwether trials; and diligently worked toward

settlement all the while. The amount of work necessary to litigate a case is a factor to



                                            14
Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 15 of 19 PageID #:76129



consider in determining a reasonable fee award. See In re Synthroid, 264 F.3d at 721;

In re Vioxx, 760 F. Supp. 2d at 650. Because records may bear out the PSC's

representations regarding the time and expenses reasonably generated for the common

benefit, this factor weighs in favor of increasing the holdback to 19.5 percent.

       Other factors also support the requested increase. For example, attorneys on

the PSC (and, likely, many Participating Counsel) assumed financial risk by conducting

work and incurring expenses for the common benefit of thousands of plaintiffs, without

any guarantee of success. See In re Synthroid, 264 F.3d at 721. The MDL raised

difficult legal and factual questions, including causation and federal preemption;

involved several different drug manufacturers and a range of alleged injuries; and

encompassed significant technical issues that required testimony from a significant

number of expert witnesses. See In re Vioxx, 760 F. Supp. 2d at 650. There were

highly experienced attorneys on both sides. See id; see also In re Synthroid, 264 F.3d

at 721. And the stakes were high—not only because plaintiffs sought millions of dollars

in damages, but also because they alleged they suffered serious physical and emotional

harm. See In re Synthroid, 264 F.3d at 721.

       Finally, holdbacks and awards in other products liability MDLs indicate that a

19.5 percent holdback for potential distribution is within a reasonable range. See, e.g.,

In re Vioxx, 760 F. Supp. 2d at 650, 658; cf. In re Continental, 962 F.2d at 573.

Although 19.5 percent exceeds the higher end of the range in comparable cases of

which the Court is aware, it does not do so by all that much. For example, in In re

NuvaRing—an MDL concerning a pharmaceutical product and in which common benefit

attorney's fees were, as here, to be deducted from attorney's fees owed to individual



                                            15
Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 16 of 19 PageID #:76130



plaintiffs' attorneys—the combined holdback for common benefit attorney's fees and

expenses was 15.5 percent. See 2014 WL 7271959, at *3. Similarly, in In re

Orthopedic Bone Screw Prods. Liab. Litig., No. 1014, C.A. 97-381, 2000 WL 1622741,

at *1, *4, *7, where parties to a class action within an MDL reached a settlement, the

court awarded twelve percent of the settlement amount in common benefit attorney's

fees to the Plaintiffs' Legal Committee and other attorneys who performed common

benefit work. The common benefit attorney's fees were "deducted from the fee that

would otherwise be payable to [each plaintiff's] privately retained attorney." Id. at *1.

The court also appears to have approved a common benefit expense award of up to 3.9

percent of the settlement amount. See id. at *9-*10 & n.22.

       In re Guidant and Turner are less instructive for evaluating the proposed increase

in the holdback for common benefit attorney's fees because unlike here, fees in those

cases were not deducted from contingency fees owed to plaintiffs' individual attorneys.

See In re Guidant, 2008 WL 682174, at *12-*13, *20; Turner PSC Mot. at 5 n.1. In other

words, in those cases, larger holdbacks for common benefit attorney's fees did not

affect total compensation for individual plaintiffs' attorneys. And although some

objectors argued in In re Guidant that the increased holdback reduced plaintiffs'

recoveries, see 2008 WL 682174, at *13, a larger holdback would not operate in that

manner here. Regarding expenses, on the other hand, the court's decision in In re

Guidant to set aside approximately 4.16 percent of the settlement fund is a comparable

data point because there, as here the expenses were deducted from plaintiffs'




                                             16
Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 17 of 19 PageID #:76131



recoveries. See 2008 WL 682174, at *4. 3. Overall, particularly considering that the

Court is not currently determining how much of the holdback to disburse, the Court

concludes that increasing the holdback to 19.5 percent (14.5 percent for attorney's fees

and five percent for expenses) is reasonable at this time.

C.     Other objections

       The Court addresses the objectors' remaining arguments in turn.

       First, the objectors contend that the PSC has not disclosed the total or per-

plaintiff settlement values to them. As a result, they argue, they cannot fully assess

whether a 19.5 percent holdback is reasonable. See BL Opp. at 2; Griffin Opp. at 2;

Guinn Opp. ¶¶ 3, 16. In its reply, the PSC explains that the parties have not yet

determined per-plaintiff settlement values. The PSC also represents that it has

disclosed the total settlement values in private conversations with individual attorneys

who have requested this information—including Griffin's attorney. According to the

PSC, the other objectors did not contact the PSC for this information before filing their

oppositions. Because Griffin's opposition suggests that her attorney knows details

about the settlement value, the Court finds the PSC's representations to be credible and

will not deny the PSC's motion—or extend objectors' time to respond to it—on the

ground that the PSC has not disclosed material information. The Court directs the PSC

to disclose to individual plaintiffs' counsel who request the information the settlement

amounts for defendants their clients have sued, but also bars counsel who receive this

information from using or disclosing it for any purpose other than this litigation and from

disclosing it to anyone other than their clients in this litigation.


3The same is not true of Turner, where defendants paid common benefit fees and costs
on top of the total settlement value. See Turner, 472 F. Supp. 2d at 839, 870.
                                               17
Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 18 of 19 PageID #:76132



         Similarly, the objectors argue that they cannot fully evaluate the reasonableness

of the PSC's request without access to, and additional time to audit, all common benefit

fee and expense records. BL Opp. at 6; Guinn Opp. at 1-2, 6; Griffin Opp. at 2-3. The

objectors raise a legitimate concern, but again, the Court is not making any final

decisions regarding disbursement amounts at this time. The objectors may renew their

request to audit common benefit fee and expense records if they object to the Court's

ultimate disbursement determinations. The Guinn objectors also stress that a court

must carefully review such records when analyzing common benefit fee and expense

requests. See Guinn Opp. at 2-5 (citing In re Sulzer, 268 F. Supp. 2d at 924-26).

Because the Court intends to carefully review the records before determining any

disbursement amounts, this objection does not change the result.

         Griffin asks the Court to perform a lodestar cross-check to determine whether a

19.5 percent holdback is reasonable. A lodestar analysis, however, requires data

regarding hours expended and proposed billing rates—information that this Court does

not yet have. The Court cannot conduct a lodestar cross-check at this time, and the

cross-check is not required in any event. See Florin, 34 F.3d at 566. That said, the

Court intends to conduct such a cross-check in determining any actual disbursements

from the holdback.

         Finally, the Guinn objectors ask the Court to decrease the holdback to six or 6.5

percent. See Guinn Opp. ¶ 17. The Court denies this request because for the reasons

discussed above, a 19.5 percent holdback, which amounts to the creation of an escrow

fund for potential payment of common benefit fees and expenses, is within a reasonable

range.



                                             18
Case: 1:14-cv-01748 Document #: 2894 Filed: 10/15/18 Page 19 of 19 PageID #:76133



                                     Conclusion

      For the foregoing reasons, the Court grants the PSC's motion to amend Case

Management Order No. 16, establishing common benefit fee and expense funds. [dkt.

no. 2868]. The PSC is directed to submit an appropriate draft amended version of CMO

16 for signature by the Court. In addition, nominations for the Common Benefit Fee

Committee are to be made by October 26, 2018.



                                               ________________________________
                                                    MATTHEW F. KENNELLY
                                                    United States District Judge
Date: October 15, 2018




                                          19
